DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of Species D in the reply filed on 9/30/2022 is acknowledged.  The traversal is on the ground(s) that cameras, augmented reality devices and sensing motion and orientation are obvious variants of each other.  This is not found persuasive because a skilled artisan would not recognized cameras, augmented reality devices and sensing motion and orientation are obvious variants of each other. Each are distinct devices and/or distinct metrics that a collected and not obvious varients
The requirement is still deemed proper and is therefore made FINAL.
Claims 5-7, 10, 15-17 and 20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 9/30/2022.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
“a sensor device … where the sensor device is configured to collect sensor data” in Claim 14; and
“a display … configured to display sequentially an animation” in Claim 14
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
The claimed equivalents are as follows:
The “sensor device” is being interpreted as set forth in paragraph [0033], including camera, infrared cameras, augmented reality head gear, gloves.
The “display” is being interpreted as set forth in paragraph [0030] including a screen.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Objections
Claim 2 objected to because of the following informalities:  the period after “a Semant maneuver” should be replaced with a comma.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-4, 8, 9, 11-14, 18, 19 and 21-23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claims 1 and 14, the “collecting” and “creating” steps as set forth in the claim render the claims indefinite. The “collecting” step requires collecting sensor data from one of a head orientation and a body orientation, meaning, only one of the head and body orientation need be collected. However, the “creating” steps requires that the head and body orientation are both used to create a three-dimensional model. Therefore, the resulting claim does not clearly set forth the metes and bounds of claims, because it is unclear if both the head orientation and body orientation need to be collected.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-4, 8, 9, 11-14 and 21-23 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claims recite navigating a user to perform a maneuver for correction of a vestibular condition, that includes collecting head, body and eye orientation information, creating models of the person, overlaying the model of a person over an animation in order to guide the person through the maneuver.
The limitation of collecting sensor data, creating models of a person, generating steps in a sequence in time, and guiding a person through the sequence by displaying a superimposed animation , as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting “by a processor,” “head gear” and a “camera” nothing in the claim element precludes the step from practically being performed in the mind. 
For example, but for the “by a processor”, “head gear” and “camera” language, all the sensor data, creating of models and guiding of the user through a maneuver based on the collected data can be performed in the human mind and by hand. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application. In particular, the claim only recites additional elements including using a processor to perform both the ranking and determining steps and using AR head gear and cameras to collect sensor data. The processor and sensors in both steps are recited at a high-level of generality (i.e., as a generic processor performing a generic computer function of ranking information based on a determined amount of use; and generic sensors for collecting motion data) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. 
As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a processor and sensors amount to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claim is not patent eligible.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
 
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1, 4 and 14 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2013/0123667 A1 to Komatireddy et al. (hereinafter, Komatireddy).
Regarding Claims 1 and 14, Komatireddy discloses a system and method for navigating a user based on a type of maneuver for correction of a vestibular condition, the method comprising inter alia: 
collecting, by one or more processors, sensor data regarding one of a head orientation and a body orientation of a person ([0036] Preferably, the components of the motion tracking system may include motion tracking hardware, motion tracking software, a camera system, a microphone array and additional sensors. Systems known to those skilled in the art include the Kinect system from Microsoft, the PrimeSense platform, or a system of one or more cameras coupled with motion tracking software. The motion tracking apparatus may either be with or without a depth sensor. The depth sensor preferably consists of an array of cameras and structured light that is able to image and assess the environment and discreet objects within three-dimensional space within its field of view. Objects within that field of view can be assigned a depth and size that can be forwarded to software algorithms for the purposes of enabling automatic identification based upon pre-existing algorithms. In addition to measuring depth, the depth sensor is also equipped with a video camera and microphone array to enable video recording and voice/sound recognition) (Examiner Note: as best seen in Fig. 6, it is shown that the orientation and positioning of the entire body is collected and created on a display, which inherently includes both the head and body orientation); 
creating, by one or more processors, a three-dimensional model of the person in accordance with the head orientation and the body orientation of the person ([0038] Optionally, a display showing three dimensional (3D) images may be utilized to provide a more realistic appearance, such as of the avatar) ([0040] With particular reference to FIG. 2, a patient (a) is shown using the system. Preferably, a digital representation, such as an Avatar (b) is provided of the patient (a). The avatar represents a real time static and dynamic representation of the patient. A variety of specific body and or other features of the patient are used to track patient position and motion. Any patient motion is represented on screen by a corresponding motion of the avatar.) (Examiner Note: as best seen in Fig. 6, it is shown that the orientation and positioning of the entire body is collected and created on a display, which inherently includes both the head and body orientation);
generating, by one or more processors, a sequence of steps corresponding to the type of maneuver, wherein each step of the sequence of steps is associated with an instruction set and a time duration for performing the step ([0042] … The rehab application consists of all the components necessary to guide patients through rehab exercises … Preview window (a) permits the user to preview video animations of the exercise routines in the sequence selected by the clinician or the patient.) ([0036] The patient rehab characteristics sensed may include, but are not limited to, time spent, repetition, position, velocity, range of motion, subjective feedback, and tool tracking.); and
enabling, by one or more processors, the user to perform each step of the sequence of steps, wherein the enabling comprises displaying sequentially, by one or more processors, an animation corresponding to each step to be performed by the user ([0043] Upon selection of an exercise set, patients may be presented with an onscreen avatar and representation of the specific exercise. The patient has the ability to change view and change options pertaining to the specific exercise, such as level of difficulty, range of motion limits, and repetitions. Patients are able to watch instructions on how to perform the rehab exercises by the onscreen avatar. Then, they can start the rehab exercise routine by matching their body movement with the movement of the onscreen avatar), the animation being overlaid on the three-dimensional model of the person ([0049] An avatar (c) or representation of patient/user in three-dimensional space is preferably provided. The avatar movement corresponds to patient movement using specific tracking points assigned by the motion tracking algorithm. In the case of limb movement (d), the avatar is able to instruct the user on how to move the arm using a silhouette of the user's arm and moving it in an arc. The user is instructed to match the avatar's limb movement, the corresponding user movement may be super imposed over the representation of the avatar's movement. The accuracy of the user movement matching the avatar can be obtained as well as the velocity and position of the user's limb. Real time feedback (e) may be displayed to the user. Based upon the motion of the user compared to that of the "ideal" motion derived from a predetermined rehab protocol displayed by the avatar, dynamic real time instructions may be issued by the platform to the user to ensure proper rehab exercise technique).
Regarding Claim 4, Komatireddy discloses the method according to claim 1, wherein a sensor device is used for collecting the sensor data regarding one of the head orientation and the body orientation of the person (Examiner Note: as best seen in Fig. 6, it is shown that the orientation and positioning of the entire body is collected and created on a display, which inherently includes both the head and body orientation). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 2, 3, 11-13 and 21- 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Komatireddy in view of WO 2018/013398 A1 to Jardeleza et al. (hereinafter, Jardeleza).
Komatireddy discloses the method according to claim 1 further comprises providing, by one or more processors, a real-time feedback on an accuracy level with which a step is being performed, wherein the accuracy level is determined based on at least one of a deviation between a set of predetermined steps and a set of actual steps corresponding to the type of maneuver ([0047] FIG. 5 is an exemplary image display of a rehab performance review and metrics screen, and may include tracking and reporting features. While patients are engaged in the rehab exercises, specific variables regarding their movements are accurately measured. These include, but are not limited to, accuracy of the patient matching the presented movement, body movement velocity, position in three dimensional space, joint angle, range of motion, rotation, number of repetitions completed, system's level of accuracy in tracking the patient's movements, and time spent during each exercise). Komatireddy further discloses the method providing further instructions for performing the step and adjusting a time duration for the step based on the accuracy level ([0049] The accuracy of the user movement matching the avatar can be obtained as well as the velocity and position of the user's limb. Real time feedback (e) may be displayed to the user. Based upon the motion of the user compared to that of the "ideal" motion derived from a predetermined rehab protocol displayed by the avatar, dynamic real time instructions may be issued by the platform to the user to ensure proper rehab exercise technique).
Komatireddy discloses the claimed method according to claims 1 and 12, except for expressly discloses wherein a type of maneuver is one of a Dix-Hallpike maneuver, an Epley maneuver, Canalith Repositioning, a Semant maneuver. Barbecue maneuver and Gufoni maneuver and wherein a vestibular condition is Benign Paroxysmal Positional Vertigo (BPPV), and wherein a time duration for a step is computed based on the eye nystagmus and torsional eye movements of the person determined by eye tracking.  
However, Jardeleza teaches at paragraphs [0037] and [0039] monitoring the position of the head and body of a subject for the treatment of a disorder. Jardeleza further teaches at paragraphs [0040] and [0041] that an Eply or Dix-Hallpike maneuver may be used to treat Benign Paroxysmal Positional Vertigo (BPPV). Jardeleza also teaches at paragraphs [0041], [0068], [0069] and [0070] the relationship between a time duration of a diagnostic or treatment exercise may depend on eye nystagmus and torsional eye movements. One having an ordinary skill in the art at the time the invention was filed would have found it obvious to modify the treatment of Komatireddy to be the Eply or Dix-Hallpike maneuver to treat BPPV of Jardeleza as Komatireddy discloses at paragraph [0019] that the device may be used in a wide variety of clinical applications including various treatments, as set forth at paragraph [0055] and Jardeleza teaches at paragraph [0003] that there is a need for instruments for that treat BPPV and at [0041], [0068], [0069] and [0070] that the attention to carefully observed eye motions during Dix-Hallpike maneuvers would help treat BPPV.

Claim(s) 2, 3, 9, 18 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Komatireddy in view of 2018/0121728 A1 to Wells et al. (hereinafter, Wells).
Komatireddy discloses the claimed invention according to claim 4, except for expressly disclosing wherein the sensor device is an augmented reality head gear device with a camera that is placed on the user's head for detecting the head orientation and the body orientation of the person and wherein the creating comprises generating the three-dimensional model of the person using an augmented reality head gear device. However, Wells teaches at paragraph [0013] a system for movement capture in use of therapy of a patient. Wells teaches at paragraph [0062] and Fig. 5 the device for capturing motion of the patient is includes an augmented reality device that may include a camera. Wells teaches at paragraph [0052] that the captured video of the patient may be used in a model of the person and states at paragraphs [0040] and [0048] that such model may be three dimensional. One having an ordinary skill in the art at the time the invention was filed would have found it obvious to modify the device of Komatireddy to include the augmented reality head gear device with a camera of Wells, as Komatireddy teaches at paragraph [0011] that a variety of video capture sensors and sensors may be used to rack movement of patients. A skilled artisan would have recognized, at the time the invention was filed, that an augmented reality head gear and a camera placed on the patient’s head, would be one of a plurality of known cameras and sensors to track head and body movement of a patient. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN PATRICK DOUGHERTY whose telephone number is (571)270-5044. The examiner can normally be reached 8am-5pm (Pacific Time).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jacqueline Cheng can be reached on (571)272-5596. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SEAN P DOUGHERTY/Primary Examiner, Art Unit 3791